PHELPS, Justice.
With the exception that a different party defendant is involved and a different person alleged to have been defrauded and a different amount procured as a result thereof the information, the motion to quash, and the ruling of the trial court thereon are all identical with those set forth in State v. Freeman, 78 Ariz. 281, 279 P.2d 440, and the opinion therein applies with equal force to the instant case.
*292It is therefore ordered that the order of the court to quash the information and directing the county attorney to initiate new proceedings before a justice of the peace is set aside and the cause is remanded for further proceedings in accordance with the views expressed in that opinion.
LA PRADE, C. J., and UDALL, WINDES, and STRUCKMEYER, Jr., JJ., concurring.